DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7 and 13-16 are objected to because of informalities, which appear to be minor draft errors causing grammatical and/or antecedent basis issues. 
As noted in the following format (location of objection; suggestion for correction), the following objections may be overcome by making the corresponding corrections: (claim 7, line 1, “The-ray device”; inserting -- x-- after “The”), (claim 13, line 1, “The-ray device”; inserting -- x-- after “The”), and (claim 16, “the transmission body”; changing the claim dependency of claim 16 from claim 1 to claim 2).
Any dependent claim of the claim(s) with the noted objections above is also objected to by virtue of its claim dependency. For purposes of examination, the claims have been treated as such with the correction(s). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or 
Claim 15 recites the limitation "the transmission body" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 12, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Albert (US 3983397 A). 

Regarding claims 1 and 17, Albert discloses an x-ray device (title) with a corresponding method comprising: a housing (14) configured to provide a vacuum therein; a cathode (19) arranged inside the housing and configured to emit electrons; an anode (54 and 56) arranged inside the housing and configured to produce x-ray radiation when impacted by electrons emitted by the cathode; and a converter (61 and 62) configured to convert the x-ray radiation produced by the anode into monochromatic x-ray radiation, wherein the anode is configured to produce x-ray radiation in transmission and is arranged between the cathode and the converter (figs. 1-2). 

Regarding claim 2, Albert discloses a transmission body (57) having a material transparent to x-ray radiation. 

Regarding claim 12, Albert discloses a cooling device (col. 9:38-47) configured to cool the anode (54 and 56). 

Regarding claim 16, Albert discloses wherein one or more of the anode, the converter, or the transmission body is configured to be rotatable around an axis of rotation (with 59). 

Claims 1-4, 7-8, and 11-17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Jacobson et al. (“X-Ray Tube with a Built-In Secondary Target for Exciting K Lines”; hereinafter Jacobson). 

Regarding claims 1 and 17, Jacobson discloses an x-ray device (title) with a corresponding method comprising: a housing configured to provide a vacuum therein (fig. 1: with vacuum); a cathode arranged inside the housing and configured to emit electrons (fig. 1: cathode); an anode (fig. 1: anode assembly) arranged inside the housing and configured to produce x-ray radiation when impacted by electrons emitted by the cathode; and a converter (figs. 2-3: secondary target) configured to convert the x-ray radiation produced by the anode into monochromatic x-ray radiation (fig. 2: monochromatic secondary X-ray beam), wherein the anode is configured to produce x-ray radiation in transmission (figs. 2-3: primary target) and is arranged between the cathode (fig. 2: cathode) and the converter (figs. 2-3: secondary target). 

Regarding claim 2, Jacobson discloses a transmission body having a material transparent to x-ray radiation (fig. 3: foam plastic or water). 

Regarding claim 3, Jacobson discloses wherein the transmission body (water) is arranged in contact with the anode (figs. 2-3: primary target). 

Regarding claim 4, Jacobson discloses wherein the transmission body (water next to primary target) is arranged structurally separated from the converter (fig. 3). 

Regarding claim 7, Jacobson discloses a cooling device (with water) configured to cool the converter (secondary target). 

Regarding claim 8, Jacobson discloses wherein the converter (secondary target) is arranged inside the transmission body (foam plastic or water). 

Regarding claim 11, Jacobson discloses a cooling device (water) configured to cool the transmission body (foam plastic). 

Regarding claim 12, Jacobson discloses a cooling device (water) configured to cool the anode (primary target). 

Regarding claim 13, Jacobson discloses a cooling device (water) configured to cool the converter (secondary target). 

Regarding claim 14, Jacobson discloses wherein the cooling device (water) is further configured to cool the anode (primary target). 

Regarding claim 15, Jacobson discloses wherein the cooling device (water) is further configured to cool the transmission body (foam plastic). 

Regarding claim 16, Jacobson discloses wherein one or more of the anode, the converter, or the transmission body is configured to be rotatable around an axis of rotation (abstract: rotating primary target). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 12, and 17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Aoki et al. (US 2008/0084966; hereinafter Aoki).

Regarding claims 1 and 17, Aoki discloses an x-ray device (title) with a corresponding method comprising: a housing (112) configured to provide a vacuum therein; a cathode (116) arranged inside the housing and configured to emit electrons; an anode (118) arranged inside the housing and configured to produce x-ray radiation when impacted by electrons emitted by the cathode; and a converter (119/122) configured to convert the x-ray radiation produced by the anode into monochromatic x-ray radiation (par. 0074), wherein the anode (118) is configured to produce x-ray radiation in transmission and is arranged between the cathode (116) and the converter (119/122). 
Aoki also discloses a cathode (par. 0162) in another embodiment.
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Aoki with a cathode, since emitters for electron guns and cathodes were art-
	
Regarding claim 2, Aoki discloses a transmission body (122) having a material transparent to x-ray radiation. 

Regarding claim 12, Aoki discloses a cooling device (113) configured to cool the anode (118). 

Claims 1-2, 6, and 17 are rejected under 35 U.S.C. 103 as obvious over Yoshida (JP 2009-054562 A; hereinafter Yoshida ‘562) in view of Aoki.

Regarding claims 1 and 17, Yoshida ‘562 discloses an x-ray device (title; figs. 2 and 6) comprising: a housing (par. 0018) configured to provide therein; an electron emitter (9) configured to emit electrons; an anode (11/111) configured to produce x-ray radiation when impacted by electrons emitted by the electron emitter; and a converter (15/115) configured to convert the x-ray radiation produced by the anode into monochromatic x-ray radiation, wherein the anode (11/111) is configured to produce x-ray radiation in transmission (figs. 2 and 6: since x-rays travel through 11/111) and is arranged between the electron emitter (9) and the converter (15/115). 
However, Yoshida ‘562 fails to disclose a vacuum housing with a cathode and anode inside. 
	Aoki teaches a vacuum housing (with 212) with a cathode and anode inside (fig. 24). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Yoshida ‘562 with the teaching of Aoki, since one would have been motivated to make such a modification for radiation efficiency. 

Regarding claim 2, Yoshida ‘562 discloses a transmission body having a material transparent to x-ray radiation (par. 0031; copper). 

Regarding claim 6, Yoshida ‘562 discloses wherein the converter (15/115) is arranged between the anode (11/111) and the transmission body (17) in contact with the anode (11/111) and the transmission body (17). 

Claims 1-3, 5, 7-8, 11-15, and 17 are rejected under 35 U.S.C. 103 as obvious over Yoshida (JP 2008-084853 A; hereinafter Yoshida ‘853) in view of Aoki.

Regarding claims 1 and 17, Yoshida ‘853 discloses an x-ray device (title) with a corresponding method comprising: a housing (par. 0052) configured to provide therein; an electron emitter (9) arranged relative to the housing and configured to emit electrons; an anode (11) arranged relative to the housing and configured to produce x-ray radiation when impacted by electrons emitted by the electron emitter (9); and a converter (15) configured to convert the x-ray radiation produced by the anode into monochromatic x-ray radiation (par. 0038), wherein the anode (11) is configured to produce x-ray radiation in transmission and is arranged between the electron emitter (9) and the converter (15). 
However, Yoshida ‘853 fails to disclose a vacuum housing with a cathode and anode inside. 
	Aoki teaches a vacuum housing (with 212) with a cathode and anode inside (fig. 24). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Yoshida ‘853 with the teaching of Aoki, since one would have been motivated to make such a modification for radiation efficiency. 

Regarding claim 2, Yoshida ‘853 discloses a transmission body (13) having a material transparent to x-ray radiation. 

Regarding claim 3, Yoshida ‘853 discloses wherein the transmission body (13) is arranged in contact with the anode (11). 

Regarding claim 5, Yoshida ‘853 discloses wherein the transmission body (13) is arranged in contact with the converter (15). 

Regarding claim 7, Yoshida ‘853 discloses a cooling device (23) configured to cool the converter (15). 

Regarding claim 8, Yoshida ‘853 discloses wherein the converter (15) is arranged inside the transmission body (13). 

Regarding claim 11, Yoshida ‘853 discloses a cooling device (23) configured to cool the transmission body (15). 

Regarding claim 12, Yoshida ‘853 discloses a cooling device (23) configured to cool the anode (11). 

Regarding claim 13, Yoshida ‘853 discloses a cooling device (23) configured to cool the converter (15). 

Regarding claim 14, Yoshida ‘853 discloses wherein the cooling device (23) is further configured to cool the anode (11). 

Regarding claim 15, Yoshida ‘853 discloses wherein the cooling device (23) is further configured to cool the transmission body (13). 

Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884